FORM 6-K/A SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingJanuary 2014 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x ﻿ ﻿ ﻿ This announcement replaces the original announcement released on 3 January 2014 at 9.43am. Notification of Transactions of Directors, Persons Discharging Managerial Responsibility or Connected Persons I give below details of changes in the Directors' interests in the Ordinary Shares and American Depositary Shares (ADSs) of GlaxoSmithKline plc (the Company). On 31 December 2013, the Company's Non-Executive Directors were provisionally allocated the following awards over Ordinary Shares and ADSs in the Company through the annual reinvestment of dividends paid throughout 2013; calculated using an average price of £16.073 per Ordinary Share and $53.170 per ADS: Non-Executive Director Ordinary Shares No. of ADSs Sir Christopher Gent 4,466.364 Prof Sir Roy Anderson 685.862 Dr Stephanie Burns 538.531 Stacey Cartwright 125.504 Lynn Elsenhans 78.145 Judy Lewent 80.720 Sir Deryck Maughan 1,379.853 Dr Daniel Podolsky 968.774 Tom de Swaan 998.268 Jing Ulrich 24.625 Hans Wijers 3.630 Sir Robert Wilson 1,032.435 The Company and the Non-Executive Directors were informed of these allocations on 2 January 2014. This notification relates to transactions notified in accordance with Disclosure and Transparency Rule 3.1.4R(1)(a). Sonja Arsenić Corporate Secretariat 15 January 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:January 15, 2014 By: SIMON BICKNELL Simon Bicknell Authorised Signatory for and on behalf of GlaxoSmithKline plc
